Citation Nr: 1448740	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1969 to October 1972.  

By decision in February 2005, the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) denied service connection for hepatitis C.  The Board declined to reopen the claim in March 2010.  The Veteran most recently attempted to reopen the claim in January 2011.  In May 2014, the Board reopened the claim of entitlement to service connection for hepatitis C based on new and material evidence having been received.  The case was remanded for further development.

The Veteran was afforded a videoconference hearing in April 2014 before the undersigned Veteran's Law Judge sitting at Washington, DC.  The transcript is of record in Virtual VA.  Other records are located there and in the Veterans Benefits Management System (VBMS) electronic records systems.

A September 2014 determination of the Appeals Management Center confirmed and continued the denial of entitlement to service connection for hepatitis C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hepatitis C was not manifested during active duty or for many years after discharge from service; the more competent and probative evidence of record reflects that the cause of the Veteran's HCV is due to blood transfusions before 1992 and is not causally related to air gun injections or poor clinical practices during service or any other aspect or incident of service.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2003, June 2005, and thereafter, most recently in January 2011, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include securing extensive private records, VA clinical data, and obtaining VA compensation examinations that are determined to be adequate for adjudication purposes.  The Veteran has been afforded several hearings over the course of the appeal, most recently in April 2014.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for hepatitis C is ready to be considered on the merits.


Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

Factual Background

The Veteran's service treatment records reflect no complaints or findings pertaining to hepatitis or liver symptoms.  He is shown to have received multiple vaccinations during service.  On examination in October 1972 for discharge from active duty, no abnormal liver findings are indicated.  A notation of a scar above the left eye is recorded.

Post service private clinical records dating from 1986 reflect that in March 1988, the appellant sought treatment at the Ogallala Medical Group with complaints of tiredness and a cough.  He stated that he had not felt well for the past several months.  History was rendered to the effect that he had been involved in a serious jeep accident in 1979 resulting in injuries that included laceration of the spleen and liver for which his spleen had been removed.  In August 1991, the Veteran was treated for gastrointestinal symptoms and was noted to have elevated liver enzymes.  Following evaluation, the assessments were elevation of enzymes secondary to alcohol abuse or possible old injury from motor vehicle accident in 1979.  Laboratory studies reflect that the appellant continued to have elevated liver enzymes.

P. Walsh, D.O. wrote in April 1998 that abnormal liver tests were initially diagnosed in April of 1997 and that hepatitis serology in April 1998 had been positive for hepatitis C antibody.  It was reported that the Veteran had been in a jeep accident nineteen years before resulting in trauma for which he had received three to four units of blood and that a cholecystectomy had been performed in 1982.  A liver biopsy was recommended and performed in May 1998.  The Veteran was found to have mild to moderate inflammation of the liver and hepatitis C with fibrosis.  M. McCaulley, M.D., of Steamboat Springs Health Care Association wrote in September 2001 that the Veteran had a medical history significant for Hepatitis C secondary to a blood transfusion in 1979.  

The Veteran was afforded a VA Agent Orange examination in September 2001 where it was noted that he had been hospitalized in April 1979 for severe crush injury following a Jeep rollover accident where he had 8 fractured ribs and a collarbone, lacerated his liver and sustained a ruptured spleen for which he required three units of blood.  It was reported that he was being followed chronic hepatitis C therapy  

The Veteran wrote in April 2002 that he felt his risk factors for hepatitis C included stitches for a cut over his left eye in 1971, wisdom teen extraction in 1972, having sex in Vietnam while on rest and relaxation, and shots given by [air]gun in 1969.

The appellant underwent a VA examination in July 2002 for hepatitis C whereupon it was noted that the disease was diagnosed in approximately 1997 followed by interferon and antiviral therapy that had failed.  Current complaints were noted to include continuing fatigue and arthralgias thought to be secondary to his hepatitis C.  Following examination, the examiner opined that "It is clear that the most possible explanation for the etiology of the hepatitis C is from the blood transfusions the veteran received from his automobile accident rather than from any other etiology."

Submitted in support of the claim were extensive excerpts, clinical findings and anecdotal evidence obtained from the internet website hcvets.com pertaining to the jet gun injectors and their potential for cross contamination of C.  

On VA examination for hepatitis purposes in September 2011, it was noted that the Veteran thought that to air gun inoculations in service where he saw blood flying during administration and the fact that he did not see the device being cleaned between patients led him to contract HCV.  He also recounted that he had had 24-27 sutures over left eye for a laceration around 1971, as well as dental extraction where he believed needles and equipment were not well sterilized.  He denied substance abuse other than alcohol, IV drug use or cocaine, and tattoos.  He indicated that he was not sure he had a blood transfusion but the examiner noted this was well documented in the file.  Following examination, the examiner rendered an opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury event, or illness.  The rationale provided was that the likely etiology of the Veteran's hepatitis C was blood transfusions in 1979 after a motor vehicle accident.  The examiner related that although the Veteran stated that he did not know whether he received a blood transfusion, there were multiple doctors' notations of three units of blood following injury.  The examiner stated that the type of injury sustained by the Veteran was very commonly associated with heavy hemorrhaging, and that although it was theoretically possible to contract hepatitis C from air gun inoculations, laceration repair or arthrocentesis, it was a vanishingly small risk compared to the administration of three units of blood before 1992.

The examiner stated there was no evidence of symptoms or treatment of hepatitis C in service treatment records but that this was long-type illness.  It was noted that the Veteran had a scar above the left eyebrow on separation but no evidence of in-service IV drug or cocaine use or blood transfusion.  It was reported that the Veteran denied sexual risk factors and that blood transfusion in 1979 was "almost certainly" the source of his Hepatitis C.

In April 2014, the Veteran submitted a March 2013 article from the Journal of Gastrointestinal and Liver Disease that included the conclusion that dental treatment might pose a risk for hepatitis C.

Pursuant to Board remand, the Veteran's claims folder was referred to a VA physician for review and opinion based on the Veteran's most recent theory of the etiology of hepatitis C, specifically, dental procedures.  Following review of the record, the examiner stated that hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this conclusion included that the Veteran's claims file and other records had been thoroughly reviewed at the time of the September 2011 compensation and pension  examination whereupon his claim of possible infection during dental surgery was noted, among many other possible causes, but was inadvertently left out in the list in the medical opinion.  The examiner stated that this did not change the previous opinion, and that it was vastly more likely that the Veteran's documented blood transfusion in 1979 was the cause his Hepatitis C than any of the possible exposures he claimed including poor practitioner techniques.  The examiner related that even if there was poor technique, it was statistically very much less likely to be a source of Hepatitis C than the blood transfusions.

Legal Analysis

VA has considered and studied this issue and found that the risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA letter 211B (98-110) (November 30, 1998).  Veterans may also have been exposed to HCV during the course of their duties as a military corpsman, medical worker, or as a consequence of being a combat Veteran. See VBA Fast Letter 04-13 (June 29, 2004).  In light of the above, the Veteran clearly has a primary risk factor for contracting HCV which is documented blood transfusion prior to 1992.  

As noted previously, the Veteran's service treatment records are silent for any complaints, findings or diagnoses referable to Hepatitis C or any liver symptoms.  It is shown, however, that he was afforded multiple prophylactic vaccinations at service entrance and underwent dental treatment.  There is also a notation on the 1972 service discharge examination report that he had a scar above the left eyebrow.  The appellant contends that the treatment accorded him with respect to those incidents of service could likely have exposed him to HCV.  

The post service clinical record documents that the appellant began having elevated liver enzymes in the early 1990s.  The evidence reflects that his physicians were initially concerned that this might be related to excessive alcohol consumption, but also considered that it might be due to liver trauma from a motor vehicle accident in 1979.  Hepatitis C was not diagnosed until 1996 or 1997, approximately 25 years after discharge from active duty.  The Veteran argues, however, that a long length of time - up to 40 years, is not inconsistent with clinical course of this disease process.  

Be that as it may, however, the record clearly documents, that as early as 1991, it was felt that the Veteran's jeep accident in 1979 in which he had sustained organ trauma was implicated in his elevated liver enzymes.  However, in 2001, Dr. McCaulley, the Veteran's own physician clearly attributed hepatitis C was secondary to a blood transfusion in 1979.  After reviewing the file, to include the Veteran's assertions and medical history, a VA clinician in 2002 found that the most probable explanation for hepatitis C was blood transfusion he had received in the past rather than from any other etiology.  As such the examiner concurred in the opinion rendered by the Veteran's private physician in 2001.  

The record reflects that when the Veteran was examined by VA in 2011 and upon VA review of the record in 2014, the examiners were almost unequivocal in their conclusions that the etiology of the Veteran's HCV was blood transfusion in 1979.  Following review of the record in 2011, the examiner postulated that while it might theoretically possible to contract hepatitis C from air gun inoculations, laceration repair or arthrocentesis, these were vanishingly small risks compared to three units of blood the appellant received before 1992.  The examiner was emphatic that blood transfusions in 1979 were "almost certainly" the source of the Veteran's hepatitis C.  The VA examiner in 2014 indicated that the fact that some research had implicated dental treatment in the transmission of HCV, the not alter the opinion that it was vastly more likely that transfusion of three units in 1979 was the cause the Veteran's Hepatitis C, and statistically very much less likely to be a source of Hepatitis C than the transfusion.  In using such statements and phrasings, the VA examiners overwhelmingly discounted all of the other modes of transmission of HCV claimed by the appellant.  These assessments also effectively discount any exposure the Veteran might have had during the course of any duties as a military corpsman, medical worker and his claimed exposure to herbicides/Agent Orange.  He served in the Navy and there is no evidence that is a combat Veteran.  See VBA Fast Letter, supra.  The Board reiterates that the VA examiners' completely concurred in and corroborated the conclusion rendered by the Veteran's private physician, Dr. McCaulley, in 2001 that the etiology of Hepatitis C was blood transfusion. 

The Board is compelled to attach substantial probative weight to the VA examiners' medical opinions as they are well reasoned and supported by rationale and the weight of the clinical research in this area.  The Board finds that under the circumstance, such evidence is more competent and probative than lay and clinical evidence to the contrary that has been presented to suggest that the Veteran's hepatitis C is related to any risk factors associated with his military service. See VBA letter 211B (98-110) (November 30, 1998), and VBA Fast Letter 04-13 (June 29, 2004).  

Consideration has been given to the Veteran's testimony and statements and evidence submitted in support of his contentions that it is possible that hepatitis C may be transmitted by air gun inoculations he received at service entrance, dental treatment and suturing a laceration above his left eyebrow during service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements, testimony and the other evidence presented on his behalf as to how hepatitis C may be contracted are substantially less probative than the findings of his physician, Dr. McCaulley and the VA clinicians who examined the Veteran and who all found that predominate  mode of transmission in the Veteran's case was blood transfusion in 1979.  Further, the matter at hand involves a complex medical assessment that requires medical expertise.  While the Veteran is competent to report what comes to him through his senses, he does not have requisite medical expertise to provide a complex medical opinion as to the etiology of his hepatitis C. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the weight of the medical evidence is against a finding that this disorder is related to his military service or any incident thereof.  As such, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


